                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                                    Case No. 97-CR-98

RANDALL MILLER,

                              Defendant.


 ADDENDUM TO UNITED STATES’ RESPONSE IN OPPOSITION TO MOTION FOR
                    COMPASSIONATE RELEASE


  I.   Background

       On January 14, 2020, Randall Miller filed a motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A), alleging that he suffers from various physical ailments that cause him

pain and psychological and physical deterioration. He also expressed regret for the criminal

conduct that resulted in his incarceration, and described himself as a rehabilitated person. Before

filing his motion with the Court, Miller made a compassionate release request to the Warden of

his institution, a request that was ultimately denied by the Bureau of Prisons Assistant

Director/General Counsel.

       On February 5, 2020, at the Court’s direction, the government filed a response to Miller’s

motion, arguing that Miller had not demonstrated that extraordinary and compelling

circumstances warrant a compassionate care release, and that in any event, the 18 U.S.C. § 3553

factors, which the Court must consider, weigh against any sentence reduction.

       On July 6, 2020, the Court referred the matter to the Federal Defender Services for

review, and directed the Federal Defender Services to advise the Court by July13, 2020, whether




        Case 2:97-cr-00098-JPS Filed 07/16/20 Page 1 of 8 Document 2213
it intended to file anything on Miller’s behalf. The Federal Defender Services has not filed on

Miller’s behalf. On July 15, 2020, Attorney Raymond Dall’Osto, who represented Miller at trial,

filed a letter as a “friend of the court,” asking the court to give serious consideration and grant

compassionate release to Miller on the grounds that he is more at risk than other inmates as the

result of the COVID pandemic. Miller has also received letters of support from professionals

within the prison system, both of whom speak to his rehabilitation.

       Because the COVID pandemic was not yet an issue when the government filed its

original response, the United States now submits this addendum response. For the reasons set

forth below, the United States maintains that Miller’s motion for compassionate release should

be denied.

             A. COVID-19 at MCFP Springfield

       Randall Miler is presently incarcerated at MCFP Springfield in Springfield, Missouri. As

of this writing, MCFP Springfield has one reported case of COVID-19 among inmates, but this

inmate has since recovered. Therefore, there are no active cases of COVID-19 at MCFP

Springfield. See https://www.bop.gov/coronavirus/index.jsp.

             B. BOP’s Response to the COVID-19 Pandemic

    As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and has resulted in massive disruption

to our society and economy. In response to the pandemic, BOP has taken significant measures to

protect the health of the inmates in its charge.

    BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,

2020), available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.




         Case 2:97-cr-00098-JPS Filed 07/16/20 Page 2 of 8 Document 2213
        a.      Pandemic Influenza Plan

        Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health

Services Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct.

2012), available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is

lengthy and detailed, establishing a six-phase framework requiring BOP facilities to begin

preparations when there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan

addresses social distancing, hygienic and cleaning protocols, and the quarantining and treatment

of symptomatic inmates.

        Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January. At that time, the agency established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control, including by reviewing guidance

from the World Health Organization.

        On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus Action Plan (“Action Plan”), to minimize the risk of COVID-19 transmission into

and inside its facilities. Since that time, as events require, BOP has repeatedly revised the Action

Plan to address the crisis.

        Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which

currently governs operations. The current modified operations plan requires that all inmates in

every BOP institution be secured in their assigned cells/quarters for a period of at least 14 days,

in order to stop any spread of the disease. Only limited group gathering is afforded, with

attention to social distancing to the extent possible, to facilitate commissary, laundry, showers,




         Case 2:97-cr-00098-JPS Filed 07/16/20 Page 3 of 8 Document 2213
telephone, and computer access. Further, BOP has severely limited the movement of inmates and

detainees among its facilities. Though there will be exceptions for medical treatment and similar

exigencies, this step as well will limit transmissions of the disease. Likewise, all official staff

travel has been cancelled, as has most staff training.

       b.      Other Precautions

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering when in public areas when social distancing

cannot be achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of 14 days or until cleared by medical staff. Symptomatic inmates are placed in isolation until

they test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for

release from isolation. In addition, in areas with sustained community transmission, such as

Philadelphia, all facility staff are screened for symptoms. Staff registering a temperature of 100.4

degrees Fahrenheit or higher are barred from the facility on that basis alone. A staff member with

a stuffy or runny nose can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential

services (e.g. medical or mental health care, religious, etc.) or those who perform necessary

maintenance on essential systems. All volunteer visits are suspended absent authorization by the

Deputy Director of BOP. Any contractor or volunteer who requires access will be screened for

symptoms and risk factors.

       Social and legal visits were stopped as of March 13, and remain suspended until further

notice, to limit the number of people entering the facility and interacting with inmates. In order




         Case 2:97-cr-00098-JPS Filed 07/16/20 Page 4 of 8 Document 2213
to ensure that familial relationships are maintained throughout this disruption, BOP has increased

detainees’ telephone allowance to 500 minutes per month. Tours of facilities are also suspended.

Legal visits will be permitted on a case-by-case basis after the attorney has been screened for

infection in accordance with the screening protocols for prison staff.

          Further details and updates of BOP’s modified operations are available to the public on

the BOP website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

    II.   ARGUMENT

             A. The General Threat Posed By COVID-19 Is Not An Extraordinary And
                Compelling Reason Warranting A Sentence Reduction

          As the government’s original response details, the defendant has failed to establish that

his medical issues and circumstances constitute an extraordinary and compelling reason to grant

him compassionate release. The threat of COVID-19 does not alter this conclusion.

          The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, does not by itself provide a basis for a sentence reduction.

The categories in the relevant policy statement encompass specific serious medical conditions

afflicting an individual inmate, not generalized threats to the entire population. As the Third

Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020); see also

United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of

sentence due solely to concerns about the spread of COVID-19 is not consistent with the

applicable policy statement of the Sentencing Commission as required by § 3582(c)(1)(A).”). 1 To


1
  See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied for 28-year-old
inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889 (E.D.N.Y. Apr. 14, 2020); United
States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020); United States v. Haney, 2020 WL 1821988 (S.D.N.Y.



           Case 2:97-cr-00098-JPS Filed 07/16/20 Page 5 of 8 Document 2213
classify COVID-19 itself as an extraordinary and compelling reason would not only be

inconsistent with the text of the statute and the policy statement, but would be detrimental to

BOP’s organized and comprehensive anti-COVID-19 regimens, could result in the scattershot

treatment of inmates, and would undercut the strict criteria BOP employs to determine individual

inmates’ eligibility for sentence reductions and home confinement. Section 3582(c)(1)(A)

contemplates sentence reductions for specific individuals, not the widespread prophylactic

release of inmates and the modification of lawfully imposed sentences to deal with a world-wide

viral pandemic.

         That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under § 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,2

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. USSG § 1B1.13, cmt. n.1(A)(ii)(I).

         In this case, Miller purports to suffer from several medical conditions including

rheumatoid arthritis, gastroesophageal reflux disease, depression, and cataracts. While these



Apr. 13, 2020) (denied for 61-year-old with no other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875
(S.D.N.Y. Apr. 13, 2020) (two insider trading defendants with less than a year to serve have no risk factors); United
States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere possibility of
contracting a communicable disease such as COVID-19, without any showing that the Bureau of Prisons will not or
cannot guard against or treat such a disease, does not constitute an extraordinary or compelling reason for a sentence
reduction under the statutory scheme.”); United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020).
2
  See Centers for Disease Control, At Risk for Severe Illness, available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/groups-at-higher-risk.html (last modified June 25, 2020).



          Case 2:97-cr-00098-JPS Filed 07/16/20 Page 6 of 8 Document 2213
conditions are serious, they have not been identified by the CDC as chronic conditions which

elevate a person’s risk of becoming seriously ill from COVID-19. He thus fails to establish a

medical condition that—in the context of the coronavirus emergency or otherwise—qualifies as

an “extraordinary and compelling reason” for a sentence reduction under § 3582(c)(1)(A).

           B. Rehabilitation Does Not Constitute An Extraordinary And Compelling
              Reason Warranting Release

       The defendant’s claimed rehabilitation also does not constitute an extraordinary and

compelling reason warranting his release.

       Miller argues that he has been rehabilitated. He further offers two letters from employees

at MCFP Springfield which speak to his character and rehabilitation. Ultimately, Miller’s

claimed rehabilitation is insufficient to warrant compassionate release. As provided in 28 U.S.C.

944(t), “rehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason.” As detailed above, the defendant has failed to demonstrate that his medical

conditions put him at an increased risk of becoming seriously ill from COVID-19. Thus, the

defendant may only rely on his purported rehabilitation as justification for his release. However,

as detailed in 28 U.S.C. 944(t) this alone shall not be considered an extraordinary and compelling

reason. The defendant has failed to demonstrate any extraordinary and compelling reason

justifying his compassionate release. Therefore, the defendant’s motion must be denied.

       Dated at Milwaukee, Wisconsin on July 16, 2020.

                                             Respectfully submitted,

                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                      BY:    s/Carol L. Kraft
                                             CAROL L. KRAFT, WSB 1000117
                                             Assistant United States Attorney
                                             RACHEL ROBERGE




        Case 2:97-cr-00098-JPS Filed 07/16/20 Page 7 of 8 Document 2213
                            Law Intern
                            517 East Wisconsin Avenue, # 530
                            Milwaukee, WI 53202
                            Telephone: 414 297-1706
                            Fax: 414 297-1738
                            Email: carol.kraft@usdoj.gov




Case 2:97-cr-00098-JPS Filed 07/16/20 Page 8 of 8 Document 2213
